DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 12, 2021.  Claims 1 – 8 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on March 29, 2018. 

Response to Arguments
Applicant’s arguments, see pages 5 - 7, filed on February 12, 2021, with respect to the rejection of claims 1 - 8 under 35 U.S.C. § 102 and 103 have been fully 

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 - 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0299546 to HAC et al. (herein after “Hac") in view of U.S. Patent Application Publication No. 2017/0160745 A1 to LAUFFER et al. (herein after “Lauffer").



As to Claim 1,
Hac is considered to disclose a cant estimating method of estimating a cant of a travelling road of a vehicle, the cant estimating method (see Figs. 1 - 3, and ¶0006.  In particular, see Fig. 1.  

    PNG
    media_image1.png
    523
    599
    media_image1.png
    Greyscale

See Fig. 3.

    PNG
    media_image2.png
    825
    506
    media_image2.png
    Greyscale

See ¶0006, "method of estimating the absolute roll angle of a vehicle body under any operating condition... The roll angle estimate is based on typically sensed parameters, including roll rate, lateral acceleration, yaw rate, vehicle speed, and optionally, steering angle and longitudinal acceleration... A first preliminary estimate of roll angle is determined according to the sum of the road bank angle and the body roll angle relative to the road. The road bank angle is estimated based on a kinematic relationship involving lateral acceleration, yaw rate, vehicle speed, and steering wheel angle, and the roll angle relative to the road is estimated based on lateral acceleration and the vehicle roll gain. The final or blended estimate of roll angle is then determined by blending the first preliminary estimate with a second preliminary estimate based on the bias-corrected measure of roll rate. “  Emphasis added) comprising: 
acquiring vehicle information including information on a speed, a lateral acceleration, a steering angle, a yaw rate, and a position of each of a plurality of vehicles including a first vehicle (see Figs. 1 - 3, ¶0006,  ¶0023,  ¶0033, and  ¶0038 - ¶0039.  In particular, see Fig 3 ~ especially, process method steps ~ 40, 42, 48, 56.  

    PNG
    media_image2.png
    825
    506
    media_image2.png
    Greyscale

Hac teaches a cant estimating method wherein a vehicle travels a road under normal driving conditions.  To that end, one of ordinary skill will understand and appreciate that normal driving conditions includes acquiring awareness of a position respective to a plurality of vehicles.  This is especially true as Hac's described vehicle ; 
estimating a cant of a travelling road of the first vehicle, based on the vehicle information (see Figs. 1 - 3, and ¶0006, road cant estimation.) 

However, Hac’s dynamic estimation method for estimating automobile absolute roll angle does not teach, nor suggest storing the estimated cant, in association with information on the position of the first vehicle, in a cant angle database usable by the plurality of vehicles.

Lauffer is introduced to combine with Hac’s dynamic estimation method for estimating automobile absolute roll angle to cure the gaps that Hac has in disclosing the claimed invention.
Lauffer’s work presents an automobile acceleration state identification and acceleration control system wherein a minimum acceleration capability of the vehicle is determined, and a desired acceleration profile to follow is determined based at least in part on the minimum acceleration capability. An acceleration of the vehicle is controlled based at least in part on the desired acceleration profile.
Lauffer further teaches wherein his vehicle traffic environment sensor stores the estimated cant, in association with information on the position of the first vehicle, in a cant angle database usable by the plurality of vehicles.  (See Figs. 1 – 2, 13b, 18, ¶0094, ¶0097, and ¶0133.  In particular, see Fig. 1.

    PNG
    media_image3.png
    396
    566
    media_image3.png
    Greyscale

See ¶0094, "The forward looking information can be obtained from a map stored in the memory and can include, for example, road grade, elevation changes, road bank information collected information from previous excursions, just to name a few. In addition, the vehicle 32 can obtain forward looking information via a download from a vehicle-to-infrastructure (V2I) database (not shown) via the vehicle 32 telematics unit 23. The forward looking information can also be downloaded from a vehicle-to-vehicle (V2V) exchange."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hac’s dynamic estimation method for estimating automobile absolute roll angle with the cant angle database, as taught by Lauffer.  Doing so, thereby improving route planning for autonomous vehicles based upon map environment data such as relative position and speed of other vehicles; and cant, curvature, gradient, and shape of road.

As to Claim 2,
the cant estimating method according to claim 1, wherein the vehicle information is processed through low-pass filtering before estimating the cant of the travelling road of the first vehicle.  (See Figs. 1 - 3, ¶0006, and ¶0033 -  ¶0037.  In particular, see Fig 3 ~ especially, process method steps ~ 40, 42, 48, 56.  See ¶0033, "blocks 46 and 48 are then executed to estimate bank acceleration ay bank by calculating a low-pass filtered version of expression (6)."  See ¶0037, "Blocks 52 and 54 then determine the total roll angle.")

As to Claim 3,
Modified Hac substantially discloses the cant estimating method according to claim 1. 
However, Hac’s dynamic estimation method for estimating automobile absolute roll angle does not teach, nor suggest wherein when the travelling road of the first vehicle is determined to be a curved road,
the cant of the travelling road of the first vehicle is estimated using a turning radius which is calculated based on the vehicle information.  
Lauffer’s automobile acceleration state identification and acceleration control system teaches wherein when the travelling road of the first vehicle is determined to be a curved road (see Fig. 13b, 18, ¶0031, ¶0047, ¶0054 - ¶0055, ¶0063, ¶0087, and ¶0095.  In particular, see ¶0097, ¶0111, and ¶0131 - ¶0137), the cant of the travelling road of the first vehicle is estimated using a turning radius which is calculated based on 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Hac’s dynamic estimation method for estimating automobile absolute roll angle with the cant angle estimation based upon road curvature and turning radius, as taught by Lauffer.  Doing so, thereby improving route planning for autonomous vehicles based upon map environment data such as relative position and speed of other vehicles; and cant, curvature, gradient, and shape of road.

As to Claim 4,
Modified Hac substantially discloses the cant estimating method according to claim 1, further comprising calculating a target steering angle of the first vehicle, based on the cant angle database.  (See Figs. 1, 3, ¶0033 - ¶0037, and ¶0040.  In particular, see Fig. 3.  See ¶0040, "invention provides... useful way of accurately estimating the absolute roll angle of a vehicle body by blending under any vehicle operating condition. The preliminary roll angle estimates contributing to the blended roll angle are based on typically sensed parameters, including roll rate, lateral acceleration, yaw rate, vehicle speed, and optionally, steering angle and longitudinal acceleration."

As to Claim 5,
a cant estimating apparatus configured to estimate a cant of a travelling road of a vehicle, the cant estimating apparatus (see Figs. 1 - 3, and ¶0006.  In particular, see Fig. 1.  

    PNG
    media_image1.png
    523
    599
    media_image1.png
    Greyscale

See Fig. 3.

    PNG
    media_image2.png
    825
    506
    media_image2.png
    Greyscale

See ¶0006, "method of estimating the absolute roll angle of a vehicle body under any operating condition... The roll angle estimate is based on typically sensed parameters, including roll rate, lateral acceleration, yaw rate, vehicle speed, and optionally, steering angle and longitudinal acceleration... A first preliminary estimate of roll angle is determined according to the sum of the road bank angle and the body roll angle relative to the road. The road bank angle is estimated based on a kinematic relationship involving lateral acceleration, yaw rate, vehicle speed, and steering wheel angle, and the roll angle relative to the road is estimated based on lateral acceleration and the vehicle roll gain. The final or blended estimate of roll angle is then determined by blending the first preliminary estimate with a second preliminary estimate based on the bias-corrected measure of roll rate. “  Emphasis added) comprising: 
a processor configured to acquire vehicle information including information on a speed, a lateral acceleration, a steering angle, a yaw rate, and a position of each of a plurality of vehicles including a first vehicle (see Figs. 1 - 3, ¶0006,  ¶0023,  ¶0033, and  ¶0038 - ¶0039.  In particular, see Fig 3 ~ especially, process method steps ~ 40, 42, 48, 56.  

    PNG
    media_image2.png
    825
    506
    media_image2.png
    Greyscale

Hac teaches a cant estimating method wherein a vehicle travels a road under normal driving conditions.  To that end, one of ordinary skill will understand and appreciate that normal driving conditions includes acquiring awareness of a position , and 
estimate a cant of a travelling road of the first vehicle, based on the vehicle information.  (See Figs. 1 - 3, and ¶0006, road cant estimation.) 

However, Hac does not teach, nor suggest a storage unit configured to store the estimated cant, in association with information on the position of the first vehicle, in a cant angle database usable by the plurality of vehicles.

On the other hand, Lauffer teaches wherein his vehicle traffic environment sensor stores the estimated cant, in association with information on the position of the first vehicle, in a cant angle database usable by the plurality of vehicles.  (See Figs. 1 – 2, 13b, 18, ¶0094, ¶0097, and ¶0133.  In particular, see Fig. 1.

    PNG
    media_image3.png
    396
    566
    media_image3.png
    Greyscale

The forward looking information can be obtained from a map stored in the memory and can include, for example, road grade, elevation changes, road bank information collected information from previous excursions, just to name a few. In addition, the vehicle 32 can obtain forward looking information via a download from a vehicle-to-infrastructure (V2I) database (not shown) via the vehicle 32 telematics unit 23. The forward looking information can also be downloaded from a vehicle-to-vehicle (V2V) exchange."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Hac’s dynamic estimation method for estimating automobile absolute roll angle with the cant angle database, as taught by Lauffer.  Doing so, thereby improving route planning for autonomous vehicles based upon map environment data such as relative position and speed of other vehicles; and cant, curvature, gradient, and shape of road.

Allowable Subject Matter
Claim 6 is allowable.
Claims 7 – 8 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661